19-1480
     Rahman v. Garland
                                                                               BIA
                                                                          Conroy, IJ
                                                                       A206 181 807
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            DENNIS JACOBS,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   FAYJUR RAHMAN,
14            Petitioner,
15
16                       v.                                  19-1480
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Khagendra Gharti-Chhetry, Esq.,
24                                       New York, NY.
25
26   FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
27                                       General; Kohsei Ugumori , Senior
28                                       Litigation Counsel; David Kim,
 1                                Trial Attorney, Office of
 2                                Immigration Litigation, United
 3                                States Department of Justice,
 4                                Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner   Fayjur    Rahman,   a   native   and    citizen    of

10   Bangladesh, seeks review of a May 7, 2019, decision of the

11   BIA affirming a November 15, 2017, decision of an Immigration

12   Judge (“IJ”), denying asylum, withholding of removal, and

13   protection under the Convention Against Torture (“CAT”).           In

14   re Fayjur Rahman, No. A 206 181 807 (B.I.A. May 7, 2019),

15   aff’g No. A 206 181 807 (Immig. Ct. N.Y. City Nov. 15, 2017).

16   We assume the parties’ familiarity with the underlying facts

17   and procedural history.

18       We have reviewed both the BIA’s and IJ’s decisions.            See

19   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

20   We review the agency’s adverse credibility determination for

21   substantial evidence.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

22   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).        “Considering

23   the totality of the circumstances, and all relevant factors,

                                     2
 1   a trier of fact may base a credibility determination on the

 2   demeanor, candor, or responsiveness of the applicant . . . ,

 3   the consistency between the applicant’s . . . written and

 4   oral statements . . . , the internal consistency of each such

 5   statement, [and] the consistency of such statements with

 6   other evidence of record . . . or any other relevant factor.”

 7   8 U.S.C. § 1158(b)(1)(B)(iii).         “We defer . . . to an IJ’s

 8   credibility determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make such an adverse credibility ruling.”           Xiu Xia Lin

11   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

12   Gao, 891 F.3d at 76.         Substantial evidence supports the

13   agency’s adverse credibility determination.

14         Rahman alleged past persecution and a fear of future

15   persecution from members of the Awami League on account of

16   his   support   for   a   rival   political    party.     The   agency

17   reasonably   concluded    that    he   was   not   credible   based   on

18   differences between his written statement and testimony, his

19   evasiveness, and a lack of reliable corroboration.                    The

20   agency reasonably relied on Rahman’s failure to testify about

21   the alleged attacks on his parents even when pressed to


                                        3
 1   identify any additional reasons that he feared returning to

 2   Bangladesh.      See    8 U.S.C.         § 1158(b)(1)(B)(iii).      This

 3   omission was material to his claim that Awami League members

 4   continue to look for him and was therefore information that

 5   “a credible petitioner would reasonably have been expected to

 6   disclose.”    Hong Fei Gao, 891 F.3d at 78-79; see also Xian

 7   Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir.

 8   2006) (holding that “material inconsistency in an aspect of

 9   [an applicant’s] story that served as an example of the very

10   persecution from which he sought asylum . . . afforded

11   substantial   evidence       to   support    the   adverse   credibility

12   finding.” (internal quotation marks and citation omitted)).

13   The agency was not required to credit Rahman’s explanations

14   that he could not or did not want to remember the events.

15   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

16   petitioner must do more than offer a plausible explanation

17   for . . . inconsistent statements to secure relief; he must

18   demonstrate that a reasonable fact-finder would be compelled

19   to credit his testimony.” (internal quotations omitted)).

20       We   defer   to    the    agency’s      conclusion   that    Rahman’s

21   demeanor undermined his credibility, and the record reflects


                                          4
 1   that Rahman was evasive and unresponsive when asked about a

 2   letter written on his behalf by a leader of the Bangladesh

 3   Nationalist     Party.         See   8 U.S.C.         § 1158(b)(1)(B)(iii);

 4   Majidi, 430 F.3d at 81 n.1 (recognizing that particular

 5   deference is given to the trier of fact’s assessment of

 6   demeanor).

 7        Moreover, having questioned Rahman’s credibility, the

 8   agency     reasonably     relied      further         on   his    failure    to

 9   rehabilitate    his      testimony        with    reliable       corroborating

10   evidence.     See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

11   Cir. 2007) (“An applicant’s failure to corroborate his or her

12   testimony may bear on credibility, because the absence of

13   corroboration    in     general      makes       an   applicant     unable   to

14   rehabilitate testimony that has already been called into

15   question.”).     The party leader’s letter did not mention any

16   of   the   alleged    incidents      of    persecution      and    the   agency

17   reasonably declined to give weight to letters from Rahman’s

18   relatives and acquaintances in Bangladesh.                        See Y.C. v.

19   Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013) (deferring to

20   agency’s    decision     not   to    credit      letter    from    applicant’s

21   spouse); see also In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209,


                                           5
 1   215 (B.I.A. 2010) (finding that letters from applicant’s

 2   friends and family were not substantial support for claims

 3   because they were from interested witnesses not subject to

 4   cross-examination), overruled on other grounds by Hui Lin

 5   Huang v. Holder, 677 F.3d 130, 133–38 (2d Cir. 2012).

 6         Given the material omissions, demeanor finding, and lack

 7   of    reliable      corroboration,        the     adverse    credibility

 8   determination is supported by substantial evidence.             See Xiu

 9   Xia   Lin,    534   F.3d   at   165–66.         That   determination   is

10   dispositive of asylum, withholding of removal, and CAT relief

11   because all three claims are based on the same factual

12   predicate.      See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

13   Cir. 2006).

14         For the foregoing reasons, the petition for review is

15   DENIED.      All pending motions and applications are DENIED and

16   stays VACATED.

17                                    FOR THE COURT:
18                                    Catherine O’Hagan Wolfe,
19                                    Clerk of Court




                                        6